DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship Clarification
The examiner notes that several pieces of art made of record in the 4/20/2021 IDS raise a question in the examiner’s mind of whether more individuals should be listed as inventors in the instant application.
In particular, the presentation, “Optically reconfigurable charge-transfer liquid crystals” seems to show the instantly claimed invention and lists Van Winkle, Scrymgeor, Kaehr and Reczek. But only the latter two are listed as inventors. Should Van Winkle and Scrymgeor be listed as co-inventors on the instant application?
Other documents in the IDS of 4/20/2021 may raise a similar question.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are more particularly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The phrase “comprises a plurality of domains” is indefinite as “domains” is a kind of non-descriptive and vague word that does not describe what the charge-transfer material is.
The structural composition of the charge-transfer material is crucial in the analysis because pattern forming by melting on a generic substrate would be conventional and not new.
The omitted elements are seen in claim 11.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 contains limitations that make definite the subject matter of claim 1, which had been rejected as being indefinite. Claim 11 and its dependent claim 12 were not deemed to be separately rejectable.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876